Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 31-32 directed to invention non-elected without traverse.  Accordingly, claims 31-32 have been cancelled.
Allowable Subject Matter
Claims 18-23, 25-28, 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art does not disclose or render obvious a method for shot-peening an inner pipe wall of a curved workpiece comprising: "... wherein the blasting agent supply hose at its end that faces away from the blasting nozzle head is connected to a rigid blasting agent supply pipe, and wherein the unit comprising the blasting agent supply hose and blasting agent supply pipe is guided slidably inside the support element by a centering element positioned on the outside of the blasting agent supply pipe.…" as set forth in claim 18. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 18-22 are deemed patentable over the prior art of record. Similarly, claims 23, 25-28, 30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725